DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on September 10, 2021, is a continuation of a prior U.S. non-provisional application, filed on December 31, 2018, which is the U.S. national stage of an international PCT application, filed on November 30, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 10, 2021 was filed before the mailing date of a first Office action in the present U.S. non-provisional application,      in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Response to Amendment
This Office action is in response to the preliminary amendment under 37 CFR 1.115 on September 10, 2021. The abstract and specification were amended. Claims 1-18 were amended. Claims 19-33 were canceled. Claim 34 was added. Claims 1-18 and 34 are pending for consideration in the present U.S. non-provisional application.
Allowable Subject Matter
Claims 1-13 would be considered as allowable if made to overcome the non-statutory double patenting rejections set forth in this Office action. The claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Double Patenting
Claims 14-18 are rejected on the ground of statutory double patenting as claiming the same invention as reference claims 14-18 of U.S. Patent No. 11,122,571.
A rejection based on statutory double patenting of the same invention type is supported in the language of 35 U.S.C. 101 which states that “Whoever invents or discovers any new and useful process [...] may obtain a patent therefor...” (emphasis added.) The term “same invention,” in this context, means an invention drawn to identical subject matter. Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957). A statutory type double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a statutory double patenting rejection based upon 35 U.S.C. 101.
Claims 1-13 and 34 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-35 of U.S. Patent No. 11,122,571. The claims at issue for consideration are not identical, but they are not patentably distinct from each other because the present claims are anticipated by the reference claims, and considered as obvious variants thereof to a person having ordinary skill in the art.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground(s) provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. MPEP 717.02 for applications subject to examination under the first inventor to file provisions of the AIA , MPEP 2159. MPEP 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used (www.uspto.gov/forms/). The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using the eTerminal Disclaimer website. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For additional information about eTerminal Disclaimers, see http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 which forms the basis for all anticipation rejections set forth in this Office action:
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 34 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Jung et al.                   (US 2014/0198681 A1).
34. A method for a transmitter apparatus configured to transmit signals to a receiver apparatus using a transmission beam selected from a plurality of available transmission beams, wherein the receiver apparatus is configured to receive the signals using a reception beam selected from a plurality of available reception beams, and wherein a set of the available transmission beams and a set of the available reception beams are for beam selection measurements by the receiver apparatus (Jung, para. [0007], “When the number of directions of a transmissible beam of the base station 110 is N and the number of directions of a receivable beam of the mobile station 130 is M, an optimal downlink transmission/reception direction is selected through the following simplest method. The base station 110 transmits a previously promised signal at least M times or more in each of the N transmissible directions, and the mobile station 130 receives the N transmission beams by using M reception beams. According to such a method, the base station 110 should transmit a specific reference signal at least N.times.M times, and the mobile station 130 should receive the reference signal N.times.M times to measure reception strength of the received signal. The mobile station 130 may determine the direction corresponding to the measurement value with the highest reception strength among the N.times.M measurement values as an optimal transmission/reception beam direction, namely, a combination of an optimal transmission beam direction and an optimal reception beam direction. The process of transmitting a signal one or more times in every transmittable direction by the base station 110 as described above is referred to as a beam sweeping process, and the process of selecting the optimal transmission/reception beam direction by the mobile station 130 is referred to as a beam selection process. The process of selecting the optimal downlink transmission/reception beam may also be identically applied to an uplink transmission/reception process of transmitting data from the mobile station 130 to the base station 110.”), the method comprising: 
determining a collection of transmission beams of the set of the available transmission beams (Jung, para. [0007], “When the number of directions of a transmissible beam of the base station 110 is N and the number of directions of a receivable beam of the mobile station 130 is M, an optimal downlink transmission/reception direction is selected through the following simplest method. The base station 110 transmits a previously promised signal at least M times or more in each of the N transmissible directions, and the mobile station 130 receives the N transmission beams by using M reception beams. According to such a method, the base station 110 should transmit a specific reference signal at least N.times.M times, and the mobile station 130 should receive the reference signal N.times.M times to measure reception strength of the received signal. The mobile station 130 may determine the direction corresponding to the measurement value with the highest reception strength among the N.times.M measurement values as an optimal transmission/reception beam direction, namely, a combination of an optimal transmission beam direction and an optimal reception beam direction…” emphasis added. Id.); 
determining a collection of reception beams of the set of available reception beams (Jung, para. [0007], “When the number of directions of a transmissible beam of the base station 110 is N and the number of directions of a receivable beam of the mobile station 130 is M, an optimal downlink transmission/reception direction is selected through the following simplest method. The base station 110 transmits a previously promised signal at least M times or more in each of the N transmissible directions, and the mobile station 130 receives the N transmission beams by using M reception beams. According to such a method, the base station 110 should transmit a specific reference signal at least N.times.M times, and the mobile station 130 should receive the reference signal N.times.M times to measure reception strength of the received signal. The mobile station 130 may determine the direction corresponding to the measurement value with the highest reception strength among the N.times.M measurement values as an optimal transmission/reception beam direction, namely, a combination of an optimal transmission beam direction and an optimal reception beam direction...” emphasis added. Id.); 
providing an indication of the collection of reception beams to the receiver apparatus (Jung, para. [0007], “When the number of directions of a transmissible beam of the base station 110 is N and the number of directions of a receivable beam of the mobile station 130 is M, an optimal downlink transmission/reception direction is selected through the following simplest method. The base station 110 transmits a previously promised signal at least M times or more in each of the N transmissible directions, and the mobile station 130 receives the N transmission beams by using M reception beams. According to such a method, the base station 110 should transmit a specific reference signal at least N.times.M times, and the mobile station 130 should receive the reference signal N.times.M times to measure reception strength of the received signal. The mobile station 130 may determine the direction corresponding to the measurement value with the highest reception strength among the N.times.M measurement values as an optimal transmission/reception beam direction, namely, a combination of an optimal transmission beam direction and an optimal reception beam direction...” emphasis added. Id.); and 
transmitting each of the transmission beams of the collection of transmission beams for beam selection measurements by the receiver apparatus (Jung, para. [0007], “When the number of directions of a transmissible beam of the base station 110 is N and the number of directions of a receivable beam of the mobile station 130 is M, an optimal downlink transmission/reception direction is selected through the following simplest method. The base station 110 transmits a previously promised signal at least M times or more in each of the N transmissible directions, and the mobile station 130 receives the N transmission beams by using M reception beams. According to such a method, the base station 110 should transmit a specific reference signal at least N.times.M times, and the mobile station 130 should receive the reference signal N.times.M times to measure reception strength of the received signal. The mobile station 130 may determine the direction corresponding to the measurement value with the highest reception strength among the N.times.M measurement values as an optimal transmission/reception beam direction, namely, a combination of an optimal transmission beam direction and an optimal reception beam direction...” emphasis added. Id.)
Claim Objections
Claim 8 is objected to because of informalities for the following reasons. Claims 8 recites “and/or wherein the collection of linear combinations of reception beams is defined by a Grassmannian coding matrix (currently amended):” (ll. 3-4), however the location of the status identifier is typographically improper. Appropriate correction is required.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Kim et al. (US 2021/0314046 A1) provides reference disclosure considered as relevant to the subject matter of the claimed invention (Kim, para. [0157], “In the NR system, when using a linear combination (LC) codebook, a method of transmitting LC coefficients (e.g. amplitude component coefficient, phase component coefficient) of some M beams among L beams that are linearly combined via a first PUCCH (1st PUCCH), and then transmitting LC coefficients of the remaining L-M beams via a second PUCCH (2nd PUCCH) may be considered.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing           by using a USPTO supplied web-based collaboration tool. To schedule an interview, the    applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. In order to file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for more information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476